Exhibit 10.17

LOGO [g22398g06w15.jpg]

October 2, 2006

Peter J. Tallian

31 Doe Hollow Drive

Trumbull, CT 06611

Dear Peter:

I am delighted to invite you to join our company as its Chief Financial Officer.
In this letter I would like to outline the terms of our offer:

 

1. POSITION: Your position will be Chief Financial Officer of the Company
reporting to me as CEO. In this position, you will be responsible for the
corporate finance, accounting, financial planning and analysis and IT functions.
Your employment will begin on November 13, 2006. This position is currently
based in Wallingford, CT, and will require frequent travel.

 

2. COMPENSATION: Your bi-weekly salary will be $9,615.38 ($250,000 annually).
Your first scheduled review will occur in January, 2008. Thereafter, your salary
may be adjusted from time to time in accordance with normal business practice
and at the sole discretion of the Company.

You will be eligible to participate in the Company’s annual year-end bonus plan
starting with the fiscal year ending December 31, 2006. Bonuses are
discretionary based on overall Company performance as well as on the CEO’s
evaluation of individual performance. Your target bonus will be 60% of base pay
earned during the year. If any bonus is paid for 2006 performance, it will be
pro-rated based on your base earnings during 2006. All bonuses are subject to
approval by the Board of Directors of the Company.

 

3. STOCK OPTIONS AND OTHER LONG-TERM INCENTIVES: The Company will grant you
non-statutory options to purchase 100,000 shares of Common Stock of the Company
with an exercise price equal to the fair market value of the Company’s public
stock at the date of grant. These options will vest 25% per year from the date
of grant. This award is governed by the Company’s 2003 Stock Incentive Plan. To
paraphrase this Plan, in the event of a merger or other acquisition, the board
of directors must provide that all outstanding options or other stock based
awards under the plan shall be assumed or substituted for by the acquirer. If
any of these events constitutes a change in control, and if within one year of
the change in control, the optionee’s employment is terminated without cause or
the optionee leaves for good reason, then the assumed or substituted options
will be immediately exercisable in full.

You will be eligible for additional long-term incentives subject to the approval
of the Board of Directors of the Company and based upon individual performance.
The framework currently approved for 2007 includes target awards (with actual
awards based on individual performance) of Performance Shares with a value of
50% of base pay with a 3 year step vesting, Restricted Stock with a value of 25%
of base with a 3 year cliff vesting and Non-Statutory Stock Options worth 25% of
base with a 3 year step vesting.

 

4. BENEFITS: You will be eligible to participate in the Company’s employee
benefit programs. Health and Dental Insurance will begin on your first day of
employment if you submit your enrollment forms within your first 30 days of
employment. You will be eligible for as much as 3 weeks of vacation per calendar
year to be taken at such times as may be approved by the Company. The number of
vacation days for which you are eligible shall accrue at the rate of 0.576 days
per bi-weekly pay period that you are employed during such calendar year.
Additional detail regarding these and other benefit programs is available in the
Company’s Employee Manual which will be provided to you.

 

--------------------------------------------------------------------------------

Distributed Energy Systems Corp.

10 Technology Drive, Wallingford, CT 06492  |  Phone: 203-678-2350  |  FAX:
203-678-2284  |  www.distributed-energy.com



--------------------------------------------------------------------------------

5. 401(k): You are eligible to participate in our 401(k) Savings Plan
immediately upon your joining the company. The Company will match 50% of the
first 6% of your voluntary contributions.

 

6. AGREEMENTS AND EMPLOYMENT ELIGIBILITY: As a condition of employment, you will
be required to execute an Assignment of Invention, Non-Disclosure, and
Non-Compete Agreement in the form attached as Exhibit A. Any option or stock
issuances in accordance with this letter will be made pursuant to formal option
and restricted stock agreements. You will also be required to provide the
Company, within three days of your hire date, with documentation of your
eligibility to work in the United States, as required by the Immigration Reform
and Control Act of 1986.

You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.

You further represent that, to the best of your knowledge, the performance of
all of the terms of your employment with the Company does not and shall not
breach any agreement to keep in confidence proprietary information, knowledge or
data acquired by you in confidence or in trust prior to your employment with the
Company, and that you shall not knowingly disclose to the Company or induce the
Company to use any confidential or proprietary information or material belonging
to any previous employer or others.

 

7. EMPLOYMENT RELATIONSHIP: This letter shall not be construed as an agreement,
either express or implied, to employ you for any stated term, and shall in no
way alter the Company’s policy of employment at will, under which both you and
the Company remain free to terminate the employment relationship, with or
without cause, at any time, with or without notice. Similarly, except as defined
in Section 8 below, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company. All company policies are
subject to modification, addition and termination.

 

8. CERTAIN PAYMENTS: If a Change in Control Event, as defined in the Company’s
2003 Stock Incentive Plan (a “Change in Control Event”), occurs and either your
employment is terminated within one year thereafter without Cause, as defined in
such plan (“Cause”), or you terminate your employment for Good Reason, as
defined in such plan (“Good Reason”), you will be paid six months of salary at
your then current rate of salary. Such amounts shall be paid on a pro-rata basis
in accordance with customary payroll practices during the period commencing with
your termination and ending on March 15 of the calendar year following
termination.

In consideration of and as a condition to receiving the benefits described in
this Section 8, you shall be required to execute and deliver to the Company a
general release in a form satisfactory to the Company.

 

Distributed Energy Systems Corp.

10 Technology Drive, Wallingford, CT 06492  |  Phone: 203-678-2350  |  FAX:
203-678-2284  |  www.distributed-energy.com

 

-2-



--------------------------------------------------------------------------------

We feel that this offer is exceptionally attractive and reflects the confidence
we have in your ability to guide the growth of DESC and to achieve a significant
enhancement of stockholder value. We very much look forward to having you join
us as our Chief Financial Officer.

Very truly yours,

 

DISTRIBUTED ENERGY SYSTEMS CORP. By:   /S/    AMBROSE L. SCHWALLIE          

Ambrose L. Schwallie

Chief Executive Officer

 

Accepted:     /S/    PETER J. TALLIAN            

Date:

  10/17/06 Peter J. Tallian      

 

-3-

 

Distributed Energy Systems Corp.

10 Technology Drive, Wallingford, CT 06492  |  Phone: 203-678-2350  |  FAX:
203-678-2284  |  www.distributed-energy.com